*623The Court,
(Thruston, J.
absent,) after stating the writs of habeas corpus and return, made the following order:
“ The Court, having examined and considered the return of the said Thomas N. Davis, to the writs of habeas corpus aforesaid, and having heard counsel thereupon do adjudge the said answer to be evasive and insufficient, and that the said Davis is bound to produce thq bodies of the said negroes, mentioned in the said writs, before the Court; and the said Davis being now present in court, and refusing to produce the said negroes, it is therefore, this 16th day of January, 1840, ordered that the said Davis be - committed to the custody of the marshal, until he shall produce the said negroes, or be otherwise discharged in due course of law.”
On the 18th of January, 1840, it was further ordered by the Court, that, “ in case the said Emanuel Price and Maria Course shall be surrendered by the said Thomas N. Davis, or by any other person for him, to the marshal, he shall take the said negroes into his custody, subject to the further order of the court, and that he then discharge the said Davis from jail.
The negro Israel Brinkley had run away, and had been taken up and lodged in jail in Baltimore. On the 20th of January, 1840, being the last day of the term, the said Davis having brought into court the negroes Emanuel Price, and Maria Course, the Court made the following order:
!t Emanuel Price and Maria Course being in court, and having filed their petition for freedom against a certain Thomas N. Davis, to March term next, and the said Davis being present in court, and the court having required the said Davis to enter into recognizance, in the sum of $1,000, that he would not remove-the said negroes out of the jurisdiction of this Court, until their right to freedom shall be tried, and a decision thereon had, and the said. Davis having refused to give such recognizance; it is therefore ordered that the said negroes be committed to the marshal of this district for safe-keeping, until the further order of the Court in the premises.” See Maryland Laws of 1796, c. 67, and 1796, c. 43, §5.
These negroes afterwards established their right to freedom, and were discharged ;• their jail fees being charged to the United States, and settled in the marshal’s accounts. «